138 Mich. App. 788 (1984)
360 N.W.2d 298
FLEMINGS
v.
JENKINS
Docket No. 72933.
Michigan Court of Appeals.
Decided November 7, 1984.
Blum, Brady & Rosenberg (by James C. Cohan), for plaintiff.
Vandeveer, Garzia, Tonkin, Kerr, Heaphy, Moore, Sills & Poling, P.C. (by Cynthia E. Merry), for defendants.
Before: V.J. BRENNAN, P.J., and ALLEN and GRIBBS, JJ.
PER CURIAM.
Plaintiff brought suit to recover for injuries arising out of an automobile accident. She claimed her injuries constituted a "serious impairment of body function", recoverable under the Michigan no-fault act. MCL 500.3135; MSA 24.13135. Defendants stipulated to plaintiff's version of the nature and extent of her injuries. The trial court granted defendants' motion for summary judgment pursuant to GCR 1963, 117.2(3), finding that her injuries did not constitute a "serious impairment of body function". Plaintiff appeals as of right. We affirm.
Plaintiff's injuries consisted primarily of lower back and neck pain. Plaintiff was hospitalized for nine days. The treating physician noted muscle spasms, tenderness in the lumbar area and limited flexion. Upon discharge plaintiff received medication and a brace, which she discontinued wearing because of discomfort. She missed three and one-half weeks of work, then resumed her job as a housekeeper. She received physical therapy on an outpatient basis and saw her treating physician 11 times during a 1-1/2 year period. She alleged that she still had severe pain and resulting physical *790 restrictions. She further alleged that her lifestyle had changed and she could not function in routine daily or social activities.
Where there is no factual dispute, the question of "serious impairment of body function" is a question of law. Cassidy v McGovern, 415 Mich. 483, 488; 330 NW2d 22 (1982). Serious impairment due to injury involves the impairment of an important body function and the effect of the injury on a person's ability to lead a normal life. Cassidy, supra, p 505. Furthermore, recovery is predicated on objectively manifested injuries. Cassidy, supra, p 505.
The facts in this case do not support plaintiff's claim of a "serious impairment of body function". The medical findings of muscle spasm, tenderness and limited flexion do not rise to the level of objective manifestations of injuries which generally support a finding of "serious impairment of body function". See Williams v Payne, 131 Mich. App. 403; 346 NW2d 564 (1984); contrast LaHousse v Hess, 125 Mich. App. 14; 336 NW2d 219 (1983). Even if, however, these medical findings constitute objective manifestations of plaintiff's injuries, it does not appear that plaintiff's mode of living has been significantly altered. She returned to work three and one-half weeks after the accident; she has continued to work; she discontinued treatments, although she still uses home remedies. Furthermore, plaintiff's generalized assertions that she has resulting physical restrictions and still suffers from pain do not constitute a significant effect on her lifestyle nor an impairment of an important body function.
Affirmed.